Exhibit 4.12 ELEVENTH SUPPLEMENTAL INDENTUREFOR ADDITIONAL NOTE GUARANTEE This Eleventh Supplemental Indenture, dated as of November 4, 2015 (this “Supplemental Indenture”), among Palmetto Enterprises LLC, a Delaware limited liability company (the “New Subsidiary Guarantor”), Domtar Corporation, a Delaware corporation (together with its successors and assigns, the “Company”) and The Bank of New York Mellon, as successor to The Bank of New York, as Trustee (the “Trustee”), under the Indenture referred to below.
